                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                           )   CASE NO: 19-40044-659
KATHERINE LOUISE SCHAEFER                        )   Chapter 13
                                                 )
                                                 )   Trustee's Objection to Confirmation
                                                 )   Original Confirmation Hearing set for:
                      Debtor                     )   February 28, 2019 11:00 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.    The plan does not contain enough funds to pay secured and priority creditors in full and pay
      the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
      1325(a)(5)(B)(ii). The approximate amount of the shortfall is $11,700.
2.    3.9a misstates Chapter 7 analysis and B22C result.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: January 31, 2019                              /s/ Kathy Wright
                                                     Kathy Wright MO31047
OBJCONFAF--KLW                                       Attorney for Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
January 31, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on January 31, 2019.

KATHERINE LOUISE SCHAEFER
50 WATERFORD DR
FLORISSANT, MO 63033
19-40044-659   TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN    01/31/2019
                                                              Page 2 of 2

                                       /s/ Kathy Wright
                                       Kathy Wright MO31047
